CONTRACT OF SALE between TRANSCO TOWER LIMITED, a Texas limited partnership, Seller and Hines REIT Properties, L.P., Purchaser Dated as of:March 18,2008 Property: Parcel I:2800 Post Oak Boulevard, Houston, Texas Parcel II:3009 South Post Oak Boulevard, Houston, Texas TABLE OF CONTENTS ARTICLE 1 THE PROPERTY; PURCHASE PRICE SECTION 1.01. The Property SECTION 1.02. Purchase Price ARTICLE 2 THE CLOSING; DOWNPAYMENT SECTION 2.01. The Closing SECTION 2.02. Application of Downpayment ARTICLE 3 TITLE TO THE PROPERTY; REAL ESTATE RECORDS SECTION 3.01. Title to the Property SECTION 3.02. Elimination of Liens SECTION 3.03. Violations SECTION 3.04. Real Estate Records SECTION 3.05. Cancellation of Service Contracts ARTICLE 4 REPRESENTATIONS AND WARRANTIES SECTION 4.01. Seller's Representations and Warranties SECTION 4.02. Purchaser's Representations and Warranties SECTION 4.03. Certain Limitations on Seller's Representations and Warranties SECTION 4.04. Survival of Representations and Warranties SECTION 4.05. No Other Representations or Warranties SECTION 4.06. Survival ARTICLE 5 COVENANTS OF SELLER SECTION 5.01. Covenants of Seller ARTICLE 6 COVENANTS OF PURCHASER SECTION 6.01. Covenants of Purchaser SECTION 6.02. Access to Inspect Davit System ARTICLE 7 CLOSING CONDITIONS AND DELIVERIES SECTION 7.01. Conditions to Seller's Obligations SECTION 7.02. Conditions to Purchaser's Obligations SECTION 7.03. Seller's Closing Documents SECTION 7.04. Purchaser's Closing Documents SECTION 7.05. Conditions Generally SECTION 7.06. Post-Closing Deliveries ARTICLE 8 FEES AND CHARGES SECTION 8.01. Charges paid by Purchaser SECTION 8.02. Charges paid by Seller SECTION 8.03. Other charges SECTION 8.04. Survival ARTICLE 9 CLOSING APPORTIONMENTS SECTION 9.01. Apportionments and Payments SECTION 9.02. Apportionment of Rents and Other Charges SECTION 9.03. Survival ARTICLE 10 CONDEMNATION AND DESTRUCTION; INSURANCE SECTION 10.01. Condemnation SECTION 10.02. Destruction SECTION 10.03. Insurance SECTION 10.04. Uniform Vendor and Purchaser Risk Act ARTICLE 11 INDEMNITIES SECTION 11.01. Due Diligence Indemnity SECTION 11.02. Additional Indemnities SECTION 11.03. Indemnification Generally SECTION 11.04. Survival ARTICLE 12 BROKER SECTION 12.01. Broker ARTICLE 13 REMEDIES SECTION 13.01. Default by Seller SECTION 13.02. Liquidated Damages – Downpayment ARTICLE 14 THIRD PARTY COMMUNICATIONS SECTION 14.01. Communication with Governmental Authorities SECTION 14.02. Communication with Employees ARTICLE 15 MISCELLANEOUS PROVISIONS SECTION 15.01. Notices SECTION 15.02. Acceptance of the Premises SECTION 15.03. Press Releases; Confidentiality SECTION 15.04. Records; Cooperation with Purchaser's Auditors and SEC Filing Requirements SECTION 15.05. Assignment SECTION 15.06. Business Days SECTION 15.07. Binding Effect SECTION 15.08. Partial Invalidity SECTION 15.09. Recordation of Agreement SECTION 15.10. Entire Agreement SECTION 15.11. Further Assurances SECTION 15.12. Enforcement SECTION 15.13. Amendment SECTION 15.14. Governing Law SECTION 15.15. Exhibits SECTION 15.16. No Waiver SECTION 15.17. Headings; Article, Section and Exhibit References SECTION 15.18. No Other Parties SECTION 15.19. Counterparts SECTION 15.20. Waiver of Jury Trial SECTION 15.21. Time Is of the Essence NYDOCS03/857828.2 EXHIBITS EXHIBIT A Description of Land (Section 1.01) EXHIBIT B Escrow Agreement (Section 1.02(b)) EXHIBIT C Permitted Exceptions (Section 3.01(a)) EXHIBIT D Threatened Partial Condemnation (Section 4.01(d)) EXHIBIT E-1 Property Licenses and Leases (Section 4.01(e)) EXHIBIT E-2 Brokerage Agreements (Section 4.01(e)) EXHIBIT E-3 Tenant Improvement Obligations and Allowance (Section 4.01(e)) EXHIBIT F Security Deposits (Section 4.01(f)) EXHIBIT G Service Contracts (Section 4.01(g)) EXHIBIT H Licenses and Permits (Section 4.01(h)) EXHIBIT I Violations (Section 4.01(i)) EXHIBIT J-1 Form of Tenant's Estoppel Certificate (Section 5.01(d)) EXHIBIT J-2 Form of Seller's Estoppel Certificate (Section 5.01(d)) EXHIBIT J-3 Form of Skybridge Estoppel Certificate (Section 5.01(e)) EXHIBIT K Special Warranty Deed (Section 7.03(a)) EXHIBIT L Bill of Sale (Section 7.03(b)) EXHIBIT M Assignment and Assumption of Leases (Section 7.03(c)) EXHIBIT N Assignment and Assumption of Service Contracts (Section 7.03(d)) EXHIBIT O Assignment and Assumption of Licenses and Permits (Section 7.03(e)) EXHIBIT P Assignment of Guarantees and Warranties (Section 7.03(f)) EXHIBIT Q-1 Letter to Tenants (Section 7.03(h)) EXHIBIT Q-2 Letter to Contractors (Section 7.03(h)) EXHIBIT R Form of Certificate of Non Foreign Status (Section 7.03(p)) EXHIBIT S Seller's Certificate (Section 7.03(r)) EXHIBIT T Owner's Affidavit (Section 7.03(s)) EXHIBIT U Form of Receipt for Security Deposits (Section 7.04(b)) NYDOCS03/857828.2 CONTRACT OF SALE THIS CONTRACT OF SALE (this "Agreement"), dated as of March18, 2008, is made between TRANSCO TOWER LIMITED, a Texas limited partnership ("Seller"), having an address at c/o Fosterlane Management Corporation, 400 Northcreek, Suite 700, 3715 Northside Parkway, Atlanta Georgia 30327, and Hines REIT Properties, L.P., a Delaware limited partnership, ("Purchaser") having an office at 2800 Post Oak Boulevard, Suite 5000, Houston, Texas 77056. WITNESSETH: WHEREAS, Seller desires to sell to Purchaser, and Purchaser desires to purchase from Seller, all that certain property described in Section1.01 on the terms and conditions hereinafter set forth. NOW, THEREFORE, in consideration of the premises and of the mutual promises, covenants and agreements hereinafter set forth, and subject to the terms and conditions hereof, Seller and Purchaser hereby covenant and agree as follows: ARTICLE 1 THE PROPERTY; PURCHASE PRICE SECTION 1.01.The Property .Seller shall sell, assign, transfer and convey to Purchaser, and Purchaser shall purchase from Seller, at the price and upon and subject to the terms and conditions hereof, that certain plot, piece and parcel of land located at: (A) 2800 Post Oak Boulevard, Houston Texas, as more particularly described in Exhibit A as follows:(i) the entirety of the land comprising Tract I, commonly referred to as the Williams Tower ("Tract I"); (ii) the easements appurtenant to Tract I consisting of Tract I(A), Tract I(B), and Tract I(C), ("Tract I Easements"); (iii) an undivided 47.78% interest in the land comprising Tract II, commonly referred to as the Park ("Tract II"); and (iv) the easement appurtenant to Tract II consisting of Tract II(A) ("Tract II Easement", together with Tract I, Tract I Easements and Tract II, "Parcel I"); and(B) 3009 South Post Oak Boulevard, Houston, Texas, as more particularly described in Exhibit A as follows: the entirety of the land comprising Tract III ("Parcel II" and together with Parcel I, the "Land"), together with all of Seller's right, title and interest in and to (i) all strips, gores, easements, rights of way, privileges, appurtenances and other rights pertaining to the Land including, without limitation, the rights to any vaults under the adjoining sidewalks, (ii) any land lying in the bed of any street, road or avenue, opened or proposed, public or private, in front of or adjoining the Land to the center line thereof, (iii) all of the buildings and improvements, located on the Land (collectively, the "Buildings"), (iv) all of the fixtures, machinery, equipmentand personal property owned by Seller and used in connection with or attached to the Land or the Buildings (the "Personal Property"), (v) the Leases (as hereinafter defined), Property Licenses (as hereinafter defined) and other occupancy agreements and all amendments and modifications thereto, and the benefit of any guaranties thereof for space in the Buildings, including, without limitation, leases which may be made by Seller after the date hereof and before Closing (as hereinafter defined) in accordance with the provisions hereof, and all security deposits and prepaid rent, if any, thereunder (subject to apportionment as hereinafter provided), (vi) all intangible personal property used in the operation and management of the Buildings, including without limitation, all of the names under which the Land and the Buildings are being operated (the "Intangible Property"), (vii) the plans and specifications and all architectural and engineering studies, reports, drawings and prints relating to the Land or the Personal Property, (viii) to the extent assignable, all unexpired warranties relating to the foregoing, (ix)to the extent assignable, all Restricted Service Contracts (as hereinafter defined) to the extent provided below, (x)to the extent assignable, all licenses, permits and other written authorizations held by Seller in connection with the foregoing, (xi)to the extent assignable, all copyrights, logos, designs and trademarks used in connection with the Property, and the goodwill associated therewith, (xii)all files related to any tenant with a Lease at the Property (each, a "Tenant"), and (xiii) any and all claims, awards or proceeds arising from, or made in connection with, the potential taking referred to in correspondence attached hereto as Exhibit D (the "Threatened Partial Condemnation") regardless of whether the Threatened Partial Condemnation shall occur on or prior or subsequent to Closing; but excluding the following:(w) all proprietary information of Seller and its managing agent including, without limitation,computer software (but not the data pertaining to the operation of the Property), related licenses and appraisals, (x) the Excluded Records (as hereinafter defined) and (y) except as expressly to the contrary set forth in this Agreement, any rights or interests of Seller as owner of the Property arising prior to the Closing, includingthe following:tax refunds which are not due to Tenants pursuant to Leases in effect at Closing, casualty and condemnation proceeds for any damage which has been repaired prior to Closing, Tenant security deposits applied in accordance with the terms of this Agreement and the applicable Leases to rental accrued prior to Closing, utility deposits and rental arrearages and attributable to periods prior to the Closing.Notwithstanding the foregoing, "Personal Property" expressly excludes, and Seller shall not be required to convey if owned by or licensed to Seller or its managing agent or any affiliate of either Seller or its managing agent, any computer programs, software and documentation thereof, electronic data processing systems, program specifications, source codes, logos, input data, report layouts and forms, record file layouts, diagrams, functional specifications and variable descriptions, flow charts and other related material used in connection therewith.The Land, the Buildings, the Personal Property, the Leases, the Intangible Property and all other rights, improvements and property heretofore mentioned, which are to be transferred to Purchaser, are referred to collectively herein as the "Property"). SECTION 1.02.Purchase Price .(a)The purchase price for the Property (the "Purchase Price") is Two Hundred Seventy One Million Five Hundred Thousand Dollars and No/100 Dollars ($271,500,000.00), payable by Purchaser as follows: (i)Five Million and 00/100 Dollars ($5,000,000.00) (the "Purchase Downpayment") was paid by Purchaser on February 26, 2008 to Shearman & Sterling LLP, as escrowee (the "Initial Escrowee"); and the Purchase Downpayment shall be wire transferred by Initial Escrowee to Escrowee (defined below) immediately upon execution of this Agreement by Seller; except as otherwise expressly stated herein, upon execution of this Agreement by Purchaser and Seller, the Purchase Downpayment shall not be refundable to Purchaser after this Agreement is executed by Seller; (ii)Twenty Five Million and 00/100 Dollars ($25,000,000.00) which, together with the Purchase Downpayment, totals Thirty Million and 00/100 Dollars ($30,000,000.00) (the "Downpayment"), shall be delivered by Purchaser, on the third Business Day following the execution and delivery of this Agreement by Seller and Purchaser, to Charter Title Company, as escrowee ("Escrowee") by wire transfer of immediately available funds to Escrowee's Account as follows:Bank of America, 330 So. Beaudry Ave., Los Angeles, CA 90017, ABA:026009593, LandAmerica Charter Title Company Escrow, Account No. 1235053071, Re: 1033002490 ("Escrow Account") or by Purchaser's good unendorsed certified or bank check payable to the order of "Land America Charter Escrow (Re: 1033002490)" to Charter Title Company, 717 Texas Avenue, Suite 1700, Houston, Texas 77002, Attention:Mr. Garry Carr.Except as otherwise expressly stated herein, the Downpayment shall not be refundable to Purchaser; and (iii)The balance of the Purchase Price, to wit, Two Hundred Forty OneMillion Five Hundred Thousand and No/100 Dollars ($241,500,000.00), as the same may be adjusted in accordance with Article9 hereof on the Closing Date (as hereinafter defined), shall be delivered by Purchaser by wire transfer of immediately available funds to the escrow account of Escrowee designated above and, at the Closing, Purchaser shall deliver written instructions to Escrowee to wire transfer the Downpayment plus any interest earned thereon to an account designated by Seller in writing prior to the Closing Date and Escrowee shall so wire transfer such funds. (b)Seller and Purchaser, by their execution of this Agreement, shall be deemed to have instructed Initial Escrowee to transfer the Purchase Downpayment to Escrowee as promptly as possible following the execution and delivery of this Agreement by Seller and Purchaser.The Downpayment, together with any accrued interest thereon, shall be held and paid by Escrowee in accordance with the terms and provisions of the Escrow Agreement in the form of ExhibitB, which shall be executed by the parties thereto simultaneously with the execution of this Agreement. (c)Purchaser and Seller agree that no portion of the Purchase Price shall be allocated to the Personal Property. ARTICLE 2 THE CLOSING; DOWNPAYMENT SECTION 2.01.The Closing .The closing of the sale and purchase of the Property (the "Closing") shall take place in accordance with Article7 of this Agreement at 1:00p.m., Eastern Standard Time, on May 1, 2008, or such earlier date as Seller and Purchaser may agree in writing (said time and date, as the same may be adjourned pursuant to the terms of this Agreement, the "Closing Date").Time shall be of the essence with respect to the performance of the obligations of Purchaser hereunder on or prior to the Closing Date. SECTION 2.02.Application of Downpayment .(a)If the Closing occurs as contemplated hereunder, then the Downpayment and all interest, if any, shall be paid to and retained by Seller and shall be credited against the Purchase Price. (b)In the event the Closing does not occur as contemplated hereunder because of a default by Purchaser under this Agreement, the Downpayment and all interest, if any, shall be paid to and retained by Seller in accordance with the Escrow Agreement. (c)In the event the Closing does not occur as contemplated hereunder because (i)of a default by Seller under this Agreement, (ii)any of the conditions set forth in Section7.02 hereof are not satisfied and Purchaser elects to terminate this Agreement as a result thereof or (iii)this Agreement is terminated due to a fire or other casualty or a condemnation pursuant to the provisions of Article10 hereof, then, subject to Section13.01, the Downpayment and all interest, if any, shall be paid to and retained by Purchaser. ARTICLE 3 TITLE TO THE PROPERTY; REAL ESTATE RECORDS SECTION 3.01.Title to the Property .(a)Purchaser shall accept title to the Property subject to the matters listed on ExhibitC (the "Permitted Exceptions"). (b)If Seller shall so request, Purchaser will allow Seller to pay from the balance of the Purchase Price as much thereof as may be necessary to satisfy any lien or encumbrance that Seller is obligated or elects to cure hereunder and Escrowee shall effect such additional wire transfers as necessary to obtain releases and discharges of such liens or encumbrances. (c)Purchaser shall, within ten (10) days of the date hereof, cause Escrowee, on behalf of Chicago Title Insurance Company (the "Title Company") to deliver directly to Seller and Purchaser the Title Company's commitment to issue to Purchaser an owner's policy of title insurance with respect to theProperty (the "Title Commitment").Notwithstanding anything contained in this Agreement to the contrary, Seller agrees to remove any (i)deeds of trust, mortgages or other financing liens encumbering Seller's interest in the Property, (ii) mechanics' and materialmen's liens caused by Seller or its agents but which are not the obligation of any tenant with a Lease at the Property (“Tenant”) or those claiming by, through or under any such Tenants, (iii)liens or other title exceptions resulting solely from acts of Seller or its agents; or (iv)other liens or encumbrances (excluding those under (i) and (ii) above) that secure other monetary obligations, which in the aggregate do not exceed One Hundred Thousand and 00/100 Dollars ($100,000.00); provided, however, that Seller shall have no obligation to remove any lien that is the obligation of any Tenantto discharge or to bring any action or proceeding to remove liens of the type described in the preceding clause (collectively, "Curable Title Exceptions").Within five (5) days after the delivery to Purchaser of each update, continuation or supplement of the Title Commitment, Purchaser shall deliver to Seller a written statement ("Exceptions Notice") setting forth any encumbrances affecting, or other defects in or objections to, title to the Property disclosed by such materials and not reflected in the Title Commitment or prior update other than Permitted Exceptions ("Additional Exceptions") to which Purchaser objects.The failure by Purchaser to deliver an Exceptions Notice within the time period specified therefor, or, if delivered, the failure to note any particular Additional Exception therein, shall constitute a waiver by Purchaser of any and all Additional Exceptions disclosed by the materials which are or would be the subject of such Exceptions Notice and which are not so noted in such Exceptions Notice, and all such Additional Exceptions not so noted shall be deemed Permitted Exceptions (except that in no event shall any Curable Title Exceptions be Permitted Exceptions). (d)If Purchaser timely notifies Seller of any Additional Exceptions in accordance with Section 3.01(c), Seller shall be entitled to reasonable adjournments of the Closing (but in no event to a date more than thirty (30) days after the originally scheduled Closing Date due to such adjournments) during which Seller may attempt to remove such Additional Exceptions; provided, however, that Seller shall not be required to bring any action or proceeding, or take any steps, or otherwise incur any expense to remove any Additional Exception (other than an Additional Exception that is in the nature of a deed of trust or mortgage entered into by Seller or is a Curable Title Exception, which Seller agrees to discharge at or prior to Closing).If for any reason Seller is unable or unwilling to remove any Additional Exception as of the Closing Date, as such date may be adjourned pursuant to this Section3.01(d), Seller shall so notify Purchaser.If such notice is given by Seller, Purchaser shall elect to either (i)terminate this Agreement by giving notice to Seller, in which event the provisions of Section13.01(b) shall apply or (ii)perform all of Purchaser's obligations hereunder and accept title to the Property subject to such uncured Additional Exceptions without any abatement of the Purchase Price or liability on the part of Seller therefor.Purchaser shall make its election between clauses (i) and (ii) of the immediately preceding sentence by written notice to Seller given not later than 5:00P.M., Eastern Standard Time, on the fifth(5th) Business Day following Seller's notice to Purchaser as to such Additional Exception.If Purchaser shall fail to give such written notice as aforesaid, it shall be deemed to have elected clause (i) above.Notwithstanding the foregoing provisions of this Section 3.01(d), in the event that Purchaser notifies Seller of an Additional Exception which is not a Permitted Exception, Seller shall have no obligation to eliminate such exception and Purchaser shall have no right to terminate the Agreement by reason of any lien caused by any Tenant or those claiming through such Tenant (which liens are not Seller’s responsibility to remove) if the Title Company shall insure over such liens without the payment of additional premium by either party. SECTION 3.02.Elimination of Liens .In lieu of eliminating any Curable Title Exceptions or Additional Exceptions, which Seller is required to eliminate under this Agreement, Seller may, in its sole discretion, deposit with the Title Company such amount of money as may be determined by the Title Company as being sufficient to induce the Title Company, without the payment of any additional premium by Purchaser, to omit such title objections from both the Purchaser’s Title Policy and, if applicable, the title insurance policy for Purchaser’s lender. SECTION 3.03.Violations .Subject to the last sentence of the second paragraph of Section 4.05(c), Purchaser shall purchase the Property subject to any and all notes or notices of violations of law, or municipal ordinances, orders, designations or requirements related to the condition of the Property whatsoever noted in or issued by any federal, state, municipal or other governmental department, agency or bureau or any other Governmental Authority (as defined hereafter) having jurisdiction over the Property (collectively, "Violations"), or any condition or state of repair or disrepair or other matter or thing related to the condition of the Property, whether or not noted, which, if noted, would result in a Violation being placed on the Property.For purposes of this Agreement, the term "Governmental Authority" means the United States of America, the State of Texas, County of Harris and City of Houston, and any political subdivision, agency, authority, department, court, commission, board, bureau or instrumentality of any of the foregoing which has or is asserting jurisdiction over Seller or over the Property.Seller shall have no duty to remove or comply with or repair any of the aforementioned Violations, and, subject to the last sentence of the second paragraph of Section 4.05(c), Purchaser shall accept the Property subject to all Violations, the existence of any conditions at the Property that would give rise to such Violations, if any, and any governmental claims arising from the existence of such Violations, in each case without any abatement of or credit against the Purchase Price. SECTION 3.04.Real Estate Records .(a)Prior to the date hereof, Purchaser has had access to the Real Estate Records (as hereinafter defined).Except as expressly provided herein, Seller makes no representation or warranty as to the accuracy or completeness of the Real Estate Records or any other document, instrument or agreement reviewed by Purchaser.For purposes of this Agreement, "Real Estate Records" shall mean the following, to the extent the same are in Seller's possession: (i)2005, 2006 and 2007 operating statements for the Property; (ii)Inventory of Personal Property; (iii)Copies of real estate and other ad valorem tax statements relating to the Property for the current tax year and for the twelve (12) months prior to the date of this Agreement; (iv)A list of maintenance work orders with respect to the Property for the twelve (12) months prior to the date of this Agreement; (v)Copies of capital improvement contracts with respect to the Property for the twelve (12) months preceding the date of this Agreement; (vi)Copies of environmental and engineering reports, if any, relating to the Property; (vii)All construction plans and specifications relating to the Property; (viii)A copy of any existing "as-built" survey of the Property; (ix)Copies of the Leases and Property Licenses (including all amendments thereto and guarantees thereof, if any); (x)A current rent roll and delinquency report with respect to the Property; (xi)Copies of all Service Contracts and Licenses and Permits (as such terms are hereinafter defined) and guaranties and warranties related to the operation of the Property; and (xii)Copies of such Property Information (as defined in the Site Access Agreement) as may have been located in the Data Room (as defined in the Site Access Agreement) or otherwise provided to Purchaser pursuant to the Site Access Agreement from time to time. Notwithstanding the foregoing, "Real Estate Records" shall not include, and Seller and Purchaser hereby agree that Seller is not providing or making available to Purchaser, (A)records that relate to internal matters of Seller (such as income tax returns, financial statements, intercorporate debt and equity, corporate governance, investment advisory services and other professional relationships), (B)the work papers, memoranda, analysis, appraisals, correspondence and similar materials prepared by or for Seller in connection with the negotiation and documentation of the transaction contemplated hereby, and (C) the preparation and/or delivery by Seller or Broker (as defined hereafter) of any reports or summaries relating to the Property that are unreasonable in cost and scope (the "Excluded Records"). (b)Purchaser shall continue to have access to the Real Estate Records, as updated, through Closing. SECTION 3.05.Cancellation of Service Contracts .If Purchaser desires that Seller cancel any Service Contracts (as hereinafter defined), and such Service Contracts are cancelable without cause and without payment of a cancellation fee or any other consideration (the "Desired Cancelled Service Contracts"), Purchaser shall provide Seller with a list of such Service Contracts no later than the date that is ten (10) days after the date hereof.Seller shall not be obligated to cancel, or seek to cancel, any Service Contracts that are not cancelable without cause and without payment of a cancellation fee or any other consideration (collectively "Restricted Service Contracts").Purchaser shall be obligated to assume all Restricted Service Contracts with respect to the period from and after the Closing.Seller shall, on or before the Closing Date, notify all parties under the Desired Cancelled Service Contracts of such cancellation.Purchaser understands and agrees that certain Desired Cancelled Service Contracts may remain in effect after the Closing through the expiration of the contractual termination period thereunder and that Purchaser shall be responsible for all payments and other obligations under such Desired Cancelled Service Contracts arising after the Closing other than for collection or other similar payments, which shall be made by Seller at the time of the Closing.Any Service Contracts that Purchaser elects to assume, to the extent assignable, shall be deemed Restricted Service Contracts for purposes of this Agreement. ARTICLE 4 REPRESENTATIONS AND WARRANTIES SECTION 4.01.Seller's Representations and Warranties .Seller hereby represents and warrants to Purchaser, subject to Sections 4.03, 4.04 and 4.05, that: (a)Seller is a limited partnership duly formed and validly existing and in good standing under the laws of the State of Texas. (b)This Agreement and the consummation of the transactions contemplated hereby have been duly authorized by all necessary action on the part of Seller and the person executing this Agreement on behalf of Seller possesses the authority to bind Seller to the terms contained herein, upon the assumption that this Agreement constitutes a legal, valid and binding obligation of Purchaser, this Agreement constitutes a legal, valid and binding obligation of Seller. (c)The execution and delivery of this Agreement and the consummation of the transactions contemplated hereby by Seller do not and will not (i)violate or conflict with the Certificate of Limited Partnership or the Partnership Agreement of Seller, (ii)violate or conflict with any judgment, decree or order of any court applicable to or affecting Seller, (iii)breach the provisions of, or constitute a default under, in any material respect, any contract, agreement, instrument or obligation to which Seller is a party or by which Seller is bound or (iv)violate or conflict with any law or governmental regulation or permit applicable to Seller. (d)Except as set forth in Exhibit D, Seller has not received written notice of any pending or threatened condemnation of all or any portion of the Property. (e)The leases (the "Leases") and license agreements (the "Property Licenses") listed in ExhibitE-1 constitute all of the leases and license agreements affecting the Property (excluding, however, subleases or sublicenses executed by a Tenant or those claiming by, through or under them), and (1) except as set forth on ExhibitE-1 the Property Licenses and Leases have not been further modified or amended, (2)the agreements listed on ExhibitE-2 are the only agreements providing for commissions on any Leases with outstanding commission amounts due and payable thereunder (the "Brokerage Agreements"), which amounts will be paid by Seller as of Closing, (3) except as set forth in the estimated budgeted amounts listed on ExhibitE-3, subject to change based on actual expense, all required tenant improvements to be completed by Seller, as landlord under the Leases, and all tenant improvement allowances to be paid by Seller, as landlord under the Leases, have been completed or paid, as the case may be, and the tenant improvement obligations and tenant improvement allowances, in either case as set forth on ExhibitE-3, if uncompleted or unpaid, as the case may be, by Seller, as landlord under the Leases, as of the close of business on the day immediately preceding the Closing Date, shall be subject to an adjustment in favor of Purchaser in the amount of the uncompleted or unpaid obligations or allowances, if any, and (4)Seller has delivered to Purchaser true and complete copies of the Property Licenses and Leases. (f)No security deposits in the form of cash deposits or letters of credit have been paid to Seller by or on behalf of any of Tenants except as set forth in ExhibitF. (g)Attached hereto as ExhibitG is a list of all service, maintenance and supply contracts affecting the Property in effect on the date hereof to which Seller is a party (the "Service Contracts"), and except as set forth on ExhibitG:(i)the Service Contracts have not been further modified or amended and are in force and effect, and (ii)Seller has made available to Purchaser true and complete copies of the Service Contracts. (h)Attached hereto as Exhibit H is a list of all licenses and permits from Governmental Authorities held by Seller in connection with its ownership of the Property (collectively, the "Licenses and Permits") and Seller has made available to Purchaser true and complete copies of the Licenses and Permits. (i)Except as set forth in ExhibitI, to Seller's actual knowledge, Seller has not received written notice from any Government Authority to the effect that the present condition of the Property violates any building or environmental regulation, which violation remains uncured. (j)To Seller's actual knowledge, Seller has not received written notice of the pendency or threat of any action, suit legal proceeding, or other proceeding against Seller in any court or before any arbitrator of any kind or before or by any governmental body, which, if determined adversely to Seller, would (i) adversely affect Seller's ability to consummate the transactions contemplated by this Agreement or (ii) adversely affect the Property. (k)The Designated Person (as hereinafter defined) is the person within Seller's asset management organization who has primary responsibility within such organization for oversight of the operation and management of the Property.The managing agent for the Property is required to notify the Designated Person of any written notice or actual knowledge of the matters set forth in Sections 4.01(d), (e), (i) and (j). (l)Seller has not (i)made a general assignment for the benefit of creditors, (ii)filed any voluntary petition in bankruptcy or suffered the filing of any involuntary petition by Seller's creditors that remains pending, (iii)suffered the appointment of a receiver to take possession of all, or substantially all, of Seller's assets that remains pending, (iv)suffered the attachment or other judicial seizure of all, or substantially all, of Seller's assets that remains pending, (v)admitted in writing its inability to pay its debts as they come due or (vi)made an offer of settlement, extension or composition to its creditors generally. (m)Either (x)Seller is not (i)an "employee benefit plan" (within the meaning of Section3(3) of the Employee Retirement Income Security Act of 1974, as amended ("ERISA")), (ii)a "plan" (within the meaning of Section4975 of the Internal Revenue Code of 1986, as amended (the "Code")), or (iii)an entity whose underlying assets are treated as "plan assets" for purposes of ERISA by reason of an employee benefit plan's investment in such entity or (y)the sale of the Property by Seller is exempt from the prohibited transaction restrictions of Section406 of ERISA and Section4975 of the Code pursuant to a prohibited transaction statutory or class exemption. (n)Neither Seller nor, to Seller's actual knowledge, any of its affiliates are in violation in any material respect of any laws relating to terrorism, money laundering or Title III of the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56 and Executive Order No.13224 (Blocking Property and Prohibiting Transactions with persons Who Commit, Threaten to Commit, or Support Terrorism) (the "Executive Order") (collectively, the "Anti-Money Laundering and Anti-Terrorism Laws"). Neither Seller nor, to Seller's actual knowledge, any of its affiliates are acting, directly or indirectly, on behalf of terrorists, terrorist organizations or narcotics traffickers, including those persons or entities that appear on the Annex to the Executive Order, or are included on any similar lists maintained by the Office of Foreign Assets Control of U.S. Department of Treasury, U.S. Department of State, or other U.S. government agencies, identified to Seller by Purchaser. Neither Seller nor, to Seller's actual knowledge, any of its affiliates or, without inquiry, any of its brokers or other agents, in any capacity in connection with the sale of the Property (i)knowingly conduct or conducts any business or engages in making or receiving any contribution of funds, goods or services to or for the benefit of any person included in the lists set forth in the preceding paragraph; (ii)knowingly deals or deal in, or otherwise engages in any transaction relating to, any property or interests in property blocked pursuant to the Executive Order; or (iii)engages or engage in or conspires or conspire to engage in any transaction that evades or avoids, or has the purpose of evading or avoiding, or attempts to violate, any of the prohibitions set forth in any Anti-Money Laundering and Anti-Terrorism Laws. Seller understands and acknowledges that Purchaser may become subject to further anti-money laundering regulations, and agrees to execute instruments, provide information, or perform any other acts as may reasonably be requested by Purchaser, for the purpose of:(i)carrying out due diligence as may be required by applicable law to establish Seller's identity; (ii)maintaining records of such identities, or verifications or certifications as to the same; and (iii)taking any other actions as may be required to comply with and remain in compliance with anti-money laundering regulations applicable to Seller. (o)To Seller’s actual knowledge, all of the Real Estate Records delivered or made available to Purchaser are true, correct and complete copies of such records as existing in Seller's files. SECTION 4.02.Purchaser's Representations and Warranties .Purchaser hereby represents and warrants to Seller that: (a)Purchaser is a limited partnership duly organized and validly existing and in good standing under the laws of the State of Delaware. (b)Purchaser is in good standing in the State of Texas, and at Closing, Purchaser’s permitted assignee will be in good standing in the State of Texas and will bequalified to transact business in the State of Texas. (c)This Agreement and the consummation of the transactions contemplated hereby have been duly authorized by all necessary action on the part of Purchaser and the person executing this Agreement on behalf of Purchaser possesses the authority to bind Purchaser to the terms contained herein, upon the assumption that this Agreement constitutes a legal, valid and binding obligation of Seller, this Agreement constitutes a legal, valid and binding obligation of Purchaser. (d)The execution and delivery of this Agreement and the consummation of the transactions contemplated hereby do not and will not (i)violate or conflict with any of the organizational and governance documents of Purchaser, (ii)violate or conflict with any judgment, decree or order of any court applicable to or affecting Purchaser, (iii)breach the provisions of, or constitute a default under, in any material respect, any contract, agreement, instrument or obligation to which Purchaser is a party or by which Purchaser is bound or (iv)violate or conflict with any law or governmental regulation or permit applicable to Purchaser. (e)Purchaser has not (i)made a general assignment for the benefit of creditors, (ii)filed any voluntary petition in bankruptcy or, to Purchaser's knowledge, suffered the filing of an involuntary petition by Purchaser's creditors, (iii)suffered the appointment of a receiver to take possession of all, or substantially all, of Purchaser's assets, (iv)suffered the attachment or other judicial seizure of all, or substantially all, of Purchaser's assets, (v)admitted in writing its inability to pay its debts as they come due or (vi)made an offer of settlement, extension or composition to its creditors generally. (f)It is expressly acknowledged and agreed by Purchaser that this transaction is not subject to any financing contingency and that no financing for this transaction shall be provided by Seller.Purchaser has or will have at the Closing Date sufficient cash, available lines of credit or other sources of immediately available funds to enable it to make payment of the Purchase Price and any other amounts to be paid by it hereunder. (g)Either (x)Purchaser is not using the assets of (i)an "employee benefit plan" (within the meaning of Section3(3) of ERISA), (ii)a "plan" (within the meaning of Section4975 of the Code) or (iii)an entity whose underlying assets are treated as "plan assets" for purposes of ERISA by reason of an employee benefit plan's or a plan's investment in such entity, to fund its purchase of the Property or (y)the purchase of the Property by Purchaser is exempt from the prohibited transaction restrictions of Section406 of ERISA and Section4975 of the Code pursuant to a prohibited transaction statutory or class exemption. (h)Neither Purchaser nor, to Purchaser's actual knowledge, any of its affiliates is in violation in any material respect of any laws relating to terrorism, money laundering or the Anti-Money Laundering and Anti-Terrorism Laws. Neither Purchaser nor, to Purchaser's actual knowledge, any of its affiliates is acting, directly or indirectly, on behalf of terrorists, terrorist organizations or narcotics traffickers, including those persons or entities that appear on the Annex to the Executive Order, or are included on any similar lists maintained by the Office of Foreign Assets Control of U.S. Department of Treasury, U.S. Department of State, or other U.S. government agencies, identified to Purchaser by Seller. Neither Purchaser nor, to Purchaser's actual knowledge, any of its affiliates or, without inquiry, any of its brokers or other agents, in any capacity in connection with the purchase of the Property (i)knowingly conducts any business or engages in making or receiving any contribution of funds, goods or services to or for the benefit of any person included in the lists set forth in the preceding paragraph; (ii)knowingly deals in, or otherwise engages in any transaction relating to, any property or interests in property blocked pursuant to the Executive Order; or (iii)engages in or conspires to engage in any transaction that evades or avoids, or has the purpose of evading or avoiding, or attempts to violate, any of the prohibitions set forth in any Anti-Money Laundering and Anti-Terrorism Laws. Purchaser understands and acknowledges that Seller may become subject to further anti-money laundering regulations, and agrees to execute instruments, provide information, or perform any other acts as may reasonably be requested by Seller, for the purpose of:(i)carrying out due diligence as may be required by applicable law to establish Purchaser's identity and source of funds; (ii)maintaining records of such identities and sources of funds, or verifications or certifications as to the same; and (iii)taking any other actions as may be required to comply with and remain in compliance with anti-money laundering regulations applicable to Purchaser. SECTION 4.03.Certain Limitations on Seller's Representations and Warranties .The representations and warranties of Seller set forth in Section4.01 are subject to the following express limitations: (a)Seller does not represent or warrant that any particular Service Contract will be in force or effect as of the Closing or that the parties, other than Seller, to the Service Contracts, will not be in default under their respective Service Contracts; (b)The expiration or termination of any Service Contract shall not affect the obligations of Purchaser hereunder or render any representation or warranty of Seller untrue; (c)Seller does not represent or warrant that any particular Lease will be in force and effect on the Closing Date or that the Tenants will have performed their obligations thereunder and any delivery or receipt of written notice of default under any Lease or any other termination of any Lease on or after the date hereof shall not affect the obligations of Purchaser hereunder or make any representation or warranty of Seller contained herein untrue; (d)To the extent that Purchaser knows or is deemed to know prior to the Closing Date that any of Seller's representations and warranties contained in this Agreement are inaccurate, untrue or incorrect in any way, then, subject to Section 7.02(a), such representations and warranties shall be deemed modified to reflect Purchaser's knowledge or deemed knowledge, as the case may be.For purposes of this Agreement, Purchaser shall be "deemed to know" that a representation or warranty is untrue, inaccurate or incorrect to the extent that this Agreement, the documents and other materials referred to in Section 4.01 and the Exhibits referenced therein, the Title Commitment, any Tenant Estoppel Certificate (as hereinafter defined) executed by any Tenant and delivered to Purchaser, or any studies, tests, reports or analysis prepared by or for Purchaser or any of its employees, agents, representatives or attorneys (all of the foregoing being herein collectively referred to as “Purchaser’s Representatives”) contain information that is inconsistent with, or different from, such representation or warranty and to the extent that Hines Interests Limited Partnership (“HILP”) in its role as the property manager of the Property possesses knowledge, information, documents or materials that are inconsistent with or different from, such representation or warranty; (e)The existence of any note or notice of violation relating to a fact, condition or circumstance discoverable by Purchaser from any Governmental Authority having jurisdiction over the Property shall not affect the obligations of Purchaser hereunder or render any representation or warranty of Seller untrue and Seller shall have no obligation to take steps to cure the same. (f)for purposes of this Agreement, "to Seller's actual knowledge", "to the knowledge of Seller", "to the best knowledge of Seller", or "known to Seller" (or words of similar meaning) shall mean to the actual knowledge of Chet Ehlers, Seller's asset manager for the Property (the “Designated Person”), without independent investigation or inquiry by such individual and without any imputation to such individual or to Seller whatsoever; and (g)as used in this Agreement, any reference to a written notice received by Seller shall mean actual documentary notice which, to the actual knowledge of the Designated Person, has been received by Seller from a governmental entity, Tenant, vendor or any other third party asserting a claim, liability, or violation against Seller and shall not include any constructive notice or any statement by a party other than the party giving notice that any such notice has been given. SECTION 4.04.Survival of Representations and Warranties .(a)The only representations, warranties and agreements of Seller or Purchaser hereunder that will survive the Closing are those that are specifically stated herein to survive.The representations and warranties of Seller contained in Section4.01 and the representations and warranties of Purchaser contained in Section4.02 will survive the Closing, provided that any claim based upon any alleged breach thereof must be asserted in writing (in specific detail) and any proceeding in respect thereof must be commenced within three(3) months after the Closing Date, after which time, the survival period for the representations and warranties shall expire and be null and void with no further force or effect. (b)Purchaser shall be deemed to have irrevocably waived any claim against Seller for a breach of any representation or warranty under Section 4.01(e) or (f) for any Lease with respect to which Seller has delivered to Purchaser a Tenant Estoppel Certificate from the Tenant thereunder to the extent that such Tenant Estoppel Certificate is in conformity with the applicable Lease and does not recite any state of facts materially inconsistent with such representations and warranties. Seller shall have no liability for any untrue or incorrect representation or warranty of Seller that survives the Closing unless and until the aggregate amount of Purchaser's monetary damages arising out of all such incorrect representations or warranties shall exceed, and then only to the extent the same exceeds Two Hundred Fifty Thousand Dollars and No/100 Dollars ($250,000.00). SECTION 4.05.No Other Representations or Warranties .(a)Purchaser represents, warrants and agrees that except for the representations and warranties contained herein, (i)Purchaser has examined the Property and is or will be familiar with the physical condition thereof and has or will have conducted such investigation of the Property as Purchaser considers appropriate, (ii) neither Seller nor any of the employees, agents, brokers or attorneys of Seller has made any verbal or written representations, warranties, promises or guaranties whatsoever to Purchaser, whether express or implied, and, in particular, that no such representations, warranties, promises or guaranties have been made with respect to the physical condition (including, without limitation,the environmental condition) or operation of the Property, the actual or projected revenue and expenses of the Property, the zoning and other laws, regulations and rules applicable to the Property or the compliance of the Property therewith (including, without limitation, compliance with any applicable environmental or hazardous wastes law), the quantity, quality or condition of the articles of personal property and fixtures included in the transactions contemplated hereby, the use or occupancy of the Property or any part thereof or any other matter or thing affecting or related to the Property or the transactions contemplated hereby, except as, and solely to the extent, herein specifically set forth, and (iii)Purchaser has not relied upon any such representations, warranties, promises or guaranties or upon any statements made in any informational brochure with respect to the Property and has entered into this Agreement after having made and relied solely on its own independent investigation, inspection, analysis, appraisal, examination and evaluation of the facts and circumstances. (b)Purchaser agrees to accept the Property "AS IS", "WHERE IS" and "WITH ALL FAULTS" in its present condition, subject to reasonable use, wear, tear and natural deterioration of the Property between the date hereof and the Closing Date and further agrees that Seller shall not be liable for any latent or patent defects in the Property. (c)Purchaser shall rely solely upon Purchaser's own knowledge of the Property and its own inspection of the Property in determining the Property's physical condition.Purchaser waives Purchaser's right to recover from Seller, Seller's parent company, members, partners, affiliates and subsidiaries, and their respective members, stockholders, directors, officers, participants, employees, consultants, representatives and agents, any and all damages, losses, liabilities, costs or expenses whatsoever, and claims therefor, whether direct or indirect, known or unknown, or foreseen or unforeseen, which may arise from or be related to (i)the physical condition of the Property and/or (ii)the Property's compliance or lack of compliance with any federal, state or local laws or regulations applicable thereto, and all regulations, rulings, and orders promulgated or adopted pursuant thereto other than Purchaser's right to recover damages, losses, liabilities, costs or expenses (x) with respect to a breach of any representation and warranty contained herein, or (y) pursuant to Section 11.02(a) hereof. In this connection and to the extent permitted by law, Purchaser hereby agrees, represents and warrants that Purchaser realizes and acknowledges that factual matters now unknown to it and to Seller may have given or may hereafter give rise to causes of action, claims, demands, debts, controversies, damages, costs, losses and expenses with respect to the condition of the Property that are presently unknown, unanticipated and unsuspected, and Purchaser further agrees, represents and warrants that the waivers and releases herein with respect to the condition of the Property have been negotiated and agreed upon in light of that realization and that Purchaser nevertheless hereby intends to release, discharge and acquit Seller from any such unknown causes of action, claims, demands, debts, controversies, damages, costs, losses and expenses with respect to the condition of the Property; and as material portion of the consideration given to Seller by Purchaser in exchange for Seller's performance hereunder, the waivers and releases herein have been negotiated and agreed upon in light of that realization and that Purchaser nevertheless hereby intends to release, discharge and acquit Seller, Seller's parent company, members, partners, affiliates and subsidiaries, and their respective members, stockholders, directors, officers, participants, employees, consultants, representatives and agents, from any such unknown causes of action, claims, demands, debts, controversies, damages, costs, losses and expenses with respect to the condition of the Property other than any causes of action, claims, demands, debts, controversies, damages, costs, losses and expenses (x) with respect to a breach of any representation or warranty of Seller contained herein, or (y) pursuant to Section 11.02(a) hereof.Notwithstanding anything to the contrary contained herein, this release by Purchaser shall not apply to any claims arising during Seller’s period of Ownership made by unaffiliated third parties (including governmental authorities) against Purchaser or its successors, assigns, agents or affiliates. Seller has given purchaser material concessions regarding this transaction in exchange for Purchaser agreeing to the provisions of this Section4.05.Seller and Purchaser have each initialed this Section4.05 to further indicate their awareness and acceptance of each and every provision hereof. SELLER'S INITIALSPURCHASER'S INITIALS SECTION 4.06.Survival .The provisions of this Article 4 shall survive the Closing or earlier termination of this Agreement. ARTICLE 5 COVENANTS OF SELLER SECTION 5.01.Covenants of Seller .From and after the date hereof until the Closing Date and except as otherwise expressly set forth to the contrary herein: (a)the Property shall be operated substantially in the manner in which it presently is being operated; (b)Seller shall maintain or cause to be maintained, at Seller's sole cost and expense, all policies of insurance required pursuant to Section 10.03; (c)without the prior consent of Purchaser, which consent may be withheld in Purchaser's sole discretion, (A) no Lease shall be extended (other than pursuant to an option contained therein) or otherwise modified (other than pursuant to a right contained therein), (B)no new leases will be entered into by Seller, (C)Seller shall not consent to any assignment or sublease in connection with any Lease (except to the extent required to do so pursuant to any such Lease) and (D) no Service Contract shall be extended or otherwise modified by Seller nor shall any new service, maintenance or operating agreement be entered into by Seller unless the same is reasonably necessary for the normal operation of the Property prior to the Closing Date and may be terminated by Seller (and, after the Closing Date, by Purchaser) upon not more than thirty (30) days' written notice without the payment of any premium or penalty.Seller shall deliver to Purchaser a notice of each proposed action hereunder, stating, if applicable, whether Seller is willing to consent to such action and setting forth the relevant information therefor and, if applicable, the number of days within which Seller must respond to the proposed action under the terms of the applicable Lease or Service Contract, and any other material information supplied to Seller as to the proposed action.Purchaser shall have ten(10) days after delivery to it of such notice and information to determine whether to approve such action.If Purchaser fails to give notice of its disapproval within such ten(10) day period, Purchaser shall be deemed to have approved such action.If any Lease or any Service Contract requires (in Seller's reasonable determination) that Seller's consent be given in the circumstances (or not be unreasonably withheld), then Purchaser shall be deemed ipsofacto to have approved such action.If any Lease or any Service Contract provides Seller with fewer than ten(10) days within which to grant any such approval or disapproval, such ten(10) day period provided for above shall be reduced to two(2) days less than the number of days provided for in such Lease or Service Contract; (d) (i)Seller shall request an estoppel certificate ("Tenant Estoppel Certificate") from each Tenant, which shall be substantially in the form attached hereto as Exhibit J-1, provided that Paragraph 10 thereof may be revised to reflect the outstanding tenant improvement allowances as set forth in Exhibit E-3 attached hereto. (ii)Seller shall deliver or cause to be delivered to Purchaser drafts of the Tenant Estoppel Certificates within ten (10) Business Days after the date hereof.Purchaser shall comment on or approve such drafts within three (3) Business Days after receipt thereof.If Purchaser does not timely deliver comments to such drafts, the drafts of the Tenant Estoppel Certificates shall be deemed approved.Seller shall deliver or cause to be delivered the Tenant Estoppel Certificates to each Tenant within three (3) Business Days after Purchaser approves or is deemed to have approved the drafts of the Tenant Estoppel Certificates.Notwithstanding anything to the contrary herein, Seller shall have no liability to Purchaser if any Tenant fails to deliver a Tenant Estoppel Certificate for any reason, or if any Tenant delivers a Tenant Estoppel Certificate that contains a material and adverse change from the form provided to such Tenant or required to be delivered under the applicable Lease. (iii)If Seller cannot for any reason obtain a Tenant Estoppel Certificate from the Tenant under any Required Lease (as hereinafter defined) on or prior to the originally scheduled Closing Date, Seller, at its option, (i) may adjourn the scheduled Closing Date for a period not to exceed sixty (60) days in order to attempt to obtain such Tenant Estoppel Certificate or (ii)deliver to Purchaser a Seller's (landlord) estoppel letter in the form of ExhibitJ-2 (a "Seller Estoppel Certificate") for Tenants leasing, in the aggregate, no more than twenty five percent (25%) of the rentable space at the Property.Seller shall not be permitted to deliver a Seller Estoppel Certificate with respect to any Material Lease (as defined below) in which a Tenant is leasing more than seventy five thousand (75,000) square feet within the Property but shall be permitted to deliver a Seller Estoppel Certificate for no more than one (1) of any of the Material Leases in which a Tenant is leasing less than seventy five thousand (75,000) square feet within the Property. (iv)Seller's liability under any Seller Estoppel Certificate shall expire and be of no further force or effect on the earlier of (A)the day that is three (3) months following the Closing Date and (B)if Seller shall obtain a Tenant Estoppel Certificate from the applicable Tenant after delivery of a Seller Estoppel Certificate for the same Lease, the day such Tenant Estoppel Certificate is delivered to Purchaser; provided, however, if any such Tenant Estoppel Certificate contains a material and adverse change from the form provided to such Tenant or required to be delivered under the applicable Lease, then the corresponding Seller Estoppel Certificate shall continue in full force and effect until the day specified in clause (A) above.A Seller Estoppel Certificate substantially in the form of ExhibitJ-2 that does not recite any state of facts materially inconsistent with the representations and warranties set forth in Section4.01(e) or (f), subject, however, to Section4.03(c), shall be deemed to comply with the requirements of each Lease and to satisfy the condition contained in Section7.03(q) with respect to the applicable Tenant. (v)If a Tenant Estoppel Certificate discloses a material default, a potential material default or a previously undisclosed material obligation of Seller, then subject to Section 4.03(c) hereof, Seller, at its option, may adjourn the scheduled Closing Date for a period not to exceed thirty(30) days in order to attempt to have such Tenant Estoppel Certificate reissued without such change or disclosure.If a Tenant Estoppel Certificate contains a material and adverse change to the form of estoppel certificate as approved by Purchaser and sent to the applicable Tenant, Seller shall deliver a copy of same to Purchaser, and Purchaser shall have three (3) Business Days from receipt of any such Tenant Estoppel Certificate to either (a) approve such Tenant Estoppel Certificate as delivered by such Tenant or (b) reject the changes to such Tenant Estoppel Certificate, in which case such Tenant Estoppel Certificate shall not be considered obtained for the purpose of satisfying the condition to Closing set forth in Section 7.03(q).Purchaser agrees that it shall conduct its review of each Tenant Estoppel Certificate reasonably and that its approval or rejection of any Tenant Estoppel Certificate shall not be unreasonably withheld, conditioned or delayed. The foregoing to the contrary notwithstanding, Purchaser agrees further that a Tenant Estoppel Certificate shall be considered not materially and adversely changed unless it contains a material and adverse change to Sections 2, 5, 6, 7 or 10 of Exhibit J-1.If Purchaser does not timely object to the changes to any such Tenant Estoppel Certificate, the applicable Tenant Estoppel Certificate shall be deemed to be approved by Purchaser. (vi)The term "Material Lease" means the Leases between Seller, as landlord, and Tenants leasing more than 40,000 rentable square feet within the Property.The term "Required Leases" shall mean the Material Leases and Leases for the remaining Tenants leasing, together with the Material Leases, in the aggregate of seventy-five percent (75%) of the rentable space at the Property. (vii)Some of the Leases may require the Tenants to deliver estoppel certificates but do not require the Tenants thereunder to deliver Tenant Estoppel Certificates in the form attached hereto as ExhibitJ-1; (viii)Pursuant to the terms of this Section 5.01(d), Seller will send or cause to be sent the Tenant Estoppel Certificates in the form attached hereto as Exhibit J-1, but with respect to such Leases that do not require that Tenants deliver the Tenant Estoppel Certificates in the form attached hereto as J-1, so long as (x) such Tenant delivers the estoppel certificate required to be delivered by such Tenant under its Lease and also recites the amount of the unfunded Tenant improvement allowance, if any, under its Lease or (y) such Tenant delivers the Tenant Estoppel Certificate attached hereto as Exhibit J-1, which was sent to Tenant by Seller or HILP,marked or otherwise modified to reflect the information required of such Tenant in its respective Lease, Purchaser shall accept the same as satisfaction of the condition contained in
